DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	The Office Action is in response to the application filed January 27, 2021. Claims 1-17 are being examined on the merits herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



	Claims 1 and 3-17 are rejected under 35 U.S.C. 112, first paragraph, for scope of enablement because the specification, while being enabling for the treatment of preterm labor, does not reasonably provide enablement for the prevention of preterm labor as recited in these claims.
 	The instant claims are drawn to a pharmaceutical composition and a method for the prevention of preterm labor. The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
Nature of the invention: 
 	The instant invention pertains to a method for the prevention of preterm labor.
The state of the prior art: 
 	The skilled artisan would view that the prevention of one or more symptoms of preterm labor totally, absolutely, or permanently, is highly unlikely, since one cannot guarantee that the preterm labor will always be prevented.
The relative skill of those in the art: 
 	The relative skill of those in the art is very high.
The predictability or lack thereof in the art: 
 	The skilled artisan would view that the treatment to prevent preterm labor, absolutely, or permanently is highly unpredictable.
The amount of direction or guidance presented and the presence or absence of working examples: 
 	In the instant case, no working examples are presented in the specification as filed showing how to prevent preterm labor totally, absolutely, or permanently. Note that lack of a working example, is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art. See MPEP 2164.  	Genentech, Inc. v. Novo Nordisk, 108 F.3d at 1366, states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable". 	Therefore, in view of the Wands factors, e.g., the amount of direction or guidance provided, absence of working examples, and the predictability of the art discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the combination in the instant claims whether preventing preterm labor totally, absolutely, or permanently.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Page (WO 2003/082278) of record in view of Cukierski (US Patent 5,872,126) of record.

	 Page teaches thiazolidine carboxamide derivatives of formula Ia for the treatment of preterm labor, premature birth, dysmenorrhea, and for stopping labor prior to cesarean delivery and salts thereof (abstract; page 6).

    PNG
    media_image1.png
    235
    394
    media_image1.png
    Greyscale

Wherein, R1 is selected from the group consisting of aryl, heteroaryl, C3-C8-cycloalkyl or a 3 to 8 membered heterocycloalkyl, said (hetero)cycloalkyl or aryl or heteroaryl groups may be fused with a (hetero)cycloalkyl or aryl or heteroaryl group; R2 is selected from the group consisting of H, carboxy, acyl, alkoxycarbonyl, aminocarbonyl, C1-C5-alkyl carboxy, C1-C8-alkyl acyl, C1-C5-alkyl alkoxycarbonyl, C1-C5-alkyl aminocarbonyl, C1-C5-alkyl acyloxy, C1-C5-alkyl acylamino, C1-C5-alkyl ureido, C1-C5-alkyl amino, C1-C5-alkyl alkoxy, C1-C5-alkyl sulfanyl, C1-C5-alkyl sulfinyl, C1-C5-alkyl sulfonyl, C1-C5-alkyl sulfonylamino, C1-C5-alkyl sulfonyloxy, C1- C6-alkyl, C2-C6-alkenyl, C2-C6-alkynyl, aryl, heteroaryl, C3-C8-cycloalkyl, 3-8 membered heterocycloalkyl, C1-C6-alkyl aryl, C2-C6-alkyl heteroaryl, C1-C6-alkyl cycloalkyl, C1-C6-alkyl heterocycloalkyl, C2-C6-alkenyl aryl, C2-C6-alkenyl heteroaryl, C2-C6-alkynyl aryl, or C2-C6-alkynyl heteroaryl; R3 is selected from the group consisting of C1-C-alkyl, C2-C6-alkenyl, C2-C6-alkynyl, aryl, heteroaryl, C3-C8-cycloalkyl or heterocycloalkyl, C1-C6-alkyl aryl, C1-C6-alkyl heteroaryl, C1-C3-alkyl cycloalkyl, C1-C3-alkyl heterocycloalkyl, C2-C6-alkenyl-aryl or -heteroaryl, C2-C6-alkynyl aryl or -heteroaryl, carboxy, cyano, halogen, hydroxy, C1-C6-alkoxy, nitro, acylamino, ureido, sulfonylamino, sulfanyl, or sulfonyl; R4 is selected from the group consisting of C1-C6-alkyl, C2-C6-alkenyl, C2-C6-alkynyl;
n is an integer from 0 to 2.
 	Page specifically teaches the following compound (page 170, lines 17-18):

    PNG
    media_image2.png
    389
    730
    media_image2.png
    Greyscale


Page teaches the pharmaceutical compositions of the present invention can be administered by a variety of routes including oral, rectal, transdermal, subcutaneous, intravenous, intramuscular, and intranasal (pages 56-57, bridging paragraph).
Page does not specifically teach the stereochemistry of formula II as required by the limitations of the instant claims.
 	One of ordinary in the art before the effective filing date of the claimed invention would have been motivated to make and use the compounds of the invention because the skilled artisan would expect the compounds to have similar properties, In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made",  In re Deuel 34 USPQ2d 1210, "a known compound may suggest its analogs or isomers, either cis v. trans) or position isomers (emphasis added) (e.g. ortho v. para)".
 	A novel useful compound that is isomeric with the prior art compound is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compound. In re Norris, 179 F.2d 970, 84 U.S.P.Q. 458 (C.C.P.A. 1970).
Furthermore, Page does not teach the administration of additional agents such as tocolytic agents (claim 4-10) and additional agents set forth in instant claims 11 and 12.
Cukierski teaches methods of treating, preventing, and reducing the risk of premature labor and stopping labor preparatory to Cesarean delivery by oral, rectal, intravaginal, topical or parenteral (including subcutaneous, intramuscular and intravenous administration) administration of a 5α-reductase type 1 inhibitor either alone or in combination with another 5α-reductase inhibitor, either a type 1 inhibitor, a type 2 inhibitor, or a dual inhibitor, other tocolytic agents used in the treatment of preterm labor such as β-adrenergic agonists (e.g., ritodrine, isoproterenol, terbutaline, albuterol), magnesium sulfate, ethanol, other oxytocin antagonists (e.g., atosiban), calcium transport blockers (e.g., nicardipine, nifedipine), prostaglandin synthesis inhibitors (e.g., indomethacin), nitric oxide donors (e.g., nitroglycerine, S-nitroso-N-acetylpenicillamine), phosphodiesterase inhibitors, and progestins (e.g., progesterone) (column 30, lines 28-44). 

  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the compounds of formula Ia for the treatment of preterm labor, premature birth, dysmenorrhea, and for stopping labor prior to cesarean delivery as taught by Page and combined said regimen with the tocolytic agents taught by Cukierski for treating the same ailments.  The examiner respectfully points out the following from MPEP 2144.06: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art.', In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).


Conclusion
Claims 1-17 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/           Primary Examiner, Art Unit 1627